Citation Nr: 1211704	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-26 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left arm pinched nerve.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to March 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the RO in Roanoke, Virginia.

The Board remanded this case in January 2010 for additional development.  It returns now for appellate consideration.


FINDING OF FACT

A disability characterized by numbness and tingling in the left arm has not been supported by pathology to support a diagnosis, and the Veteran has otherwise not been shown to have an undiagnosed yet chronic disability encompassing the claimed pathology.


CONCLUSION OF LAW

A disability characterized by numbness and tingling in the left arm was not incurred in or aggravated by active service, nor may one be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that he has a left arm disability, characterized by numbness and tingling and described by him as a pinched nerve, that first manifest during service.  For the reasons that follow, the Board finds that the Veteran's left arm disability is not the product of a known pathology and has not been manifested by findings supporting a chronic disability absent a known clinical diagnosis.  The Board thus concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  Unlike the elements for direct service connection given above, for the undiagnosed illness part of the veteran's claims, as discussed in more detail below, competent evidence linking a current disability to an event during service need not be provided.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

The Veteran has been complaining of left arm tingling and numbness since his active service.  These complaints have been the subject of extensive evaluation.  

Service treatment records show that the Veteran was seen in August 2004 with complaints of left arm numbness.  The assessment was numbness (hypesthesia) with activity.  X-rays were ordered to rule out any cervical abnormalities.  Records dated in October 2004 indicate that x-rays of the cervical spine showed mild to moderate degenerative changes.  It was noted that the Veteran was without pain and had only occasional paresthesias.  There was no muscle weakness in the upper extremities.

Following service, the Veteran was seen for an October 2006 VA examination.  The condition had been in existence for five years and was described as a pinched nerve.  The condition was not due to an injury and involved the upper and lower arm and hand.  The condition did not cause pain.  The report indicates that the bone condition was currently infected.  This comment was not explained further and may represent a typographical omission of the word 'not.'  The Veteran denied specific treatment for the condition.  On physical examination, the Veteran's left and right elbows and wrists had full and equal ranges of motion, without additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurologically, motor and sensory functions of the upper extremities were within normal limits.  Biceps and triceps reflexes were 2+ bilaterally.  Outside x-rays studies were performed, showing osteophyte formation at the oleocranon rim.  The diagnosis was arthritis by patient history and exam findings.  

The Veteran was seen for another VA examination in June 2009, but this examination did not evaluate the left arm.

The Veteran was seen for a March 2010 VA examination following remand of this issue by the Board.  The Veteran reported onset of the numbness and tingling in the left arm in 1992, particularly with walking or jogging.  He reported gradual worsening.  The Veteran reported that the numbness and tingling lasts for 4-5 minutes before slowly wearing off.  The Veteran reported more frequent episodes over the past few years.  The Veteran denied current treatment.  The Veteran had no history of trauma or surgery to the nerve.  The examiner specified that the Veteran reported involvement of the entire left arm.  On physical examination, the Veteran had no motor impairment anywhere in the arm.  Sensory function was normal in all tested modalities.  Reflexes were 2+ and equal bilaterally at all tested levels.  The examiner noted that the Veteran had significant cervical spine arthritis.  The examiner indicated that the Veteran's complaints "may be related to nerve compression."  The examiner indicated that the physical examination and x-ray results had nothing that could cause his complaints.  The examiner completed a September 2011 addendum, recommending EMG with NCV studies to determine a cause.  The examiner indicated that there were no objective findings to support a pathology at that time.  

A November 2011 addendum by the examiner indicated that the Veteran underwent another VA examination.  The Veteran had been seen for a June 2011 EMG with NCV.  The Veteran repeated his above history, noting that the complaints had begun in 2000.  The Veteran had been diagnosed with diabetes mellitus, type 2, in 2009.  The examiner indicated that the physical examination results had no abnormalities.  No abnormalities were found on the conduction studies, with no evidence of compression of the left median or ulnar nerves at the wrist or elbow and no evidence of a diffuse peripheral neuropathy of the upper extremity.  The examiner stated clearly that a review of the initial physical findings and the recently presented new data allowed him to state "without reservation, that there is NO DEMONSTRABLE PATHOLOGY that could account for these complaints."  

In terms of 38 C.F.R. § 3.303, the Board notes that direct service connection requires the existence of a current and diagnosable disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran's examiners who have addressed this matter have stated clearly that there is no current diagnosable disability, either in terms of a pinched nerve or a neurological problem that is secondary to the service-connected cervical spine disorder.  The Board therefore concludes that the Veteran has no diagnosed disability resulting in numbness and tingling of the left arm.  Service connection is not warranted on a direct basis.  See Hickson.  

As to application of 38 C.F.R. § 3.317, the Board acknowledges the Veteran's complaints of symptoms and has considered the specific provisions of 38 C.F.R. § 3.317(a)(3) concerning "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  In this case, the Veteran underwent very extensive testing in 2011, but all testing demonstrated no pathology whatsoever corresponding to his complaints.  The results of this testing, particularly as indicated in the September 2011 addendum, clearly indicate that there is no basis for finding  a "chronic" undiagnosed disability, per 38 C.F.R. § 3.317(a)(4).  There is nothing else in the post-service treatment records to suggest a chronic disability.  Given this, presumptive service connection under 38 C.F.R. § 3.317 is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran received fully compliant notice in May 2006, prior to initial adjudication in February 2007.  The notice included the elements necessary to substantiate service connection under Dingess/Hartman and those elements necessary to substantiate service connection under presumptive provisions, including the Gulf War undiagnosed illness presumption.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran has consistently denied receiving any treatment for the left arm condition.  His VA and service treatment records are of record.  He has not identified any outstanding records that he wanted to have associated with the claims file.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a March 2010 medical examination to obtain an opinion as to whether his complaints of numbness and tingling could be diagnosed or resulted in objective findings.  The report was supplemented by September and November 2011 addenda.  No pathology could be located.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this claim in January 2010 for an adequate VA examination, which occurred in March 2010.  The Board finds that the RO complied substantially with January 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for an undiagnosed illness characterized by numbness and tingling in the left arm is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


